
	
		II
		112th CONGRESS
		1st Session
		S. 259
		IN THE SENATE OF THE UNITED STATES
		
			February 2, 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To require that the Government give priority to payment
		  of all obligations on the debt held by the public and payment of Social
		  Security benefits in the event that the debt limit is reached.
	
	
		1.Prioritize obligations on the
			 debt held by the public and payment of social security benefitsIn the event that the debt of the United
			 States Government, as defined in section 3101 of title 31, United States Code,
			 reaches the statutory limit, the authority of the Department of the Treasury
			 provided in section 3123 of title 31, United States Code, to pay with legal
			 tender the principal and interest on debt held by the public and the authority
			 of the Commissioner of Social Security to pay monthly old-age, survivors', and
			 disability insurance benefits under title II of the Social Security Act shall
			 take priority over all other obligations incurred by the Government of the
			 United States.
		
